DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 02/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dame et al (U.S. patent Pub. # 2016/0270052 A1) in view of Pressler et al (U.S. patent # 6,005,700).
Regarding claim 1, Dame et al discloses a modular Radio Frequency (RF) assembly (figures 2-4, a wireless data concentrators (WDC) 102), comprising: a mounting plate (figures 3-4, a PCB 300); a control assembly including: a control assembly enclosure removably mounted to the mounting plate (figures 3-4, a controller 302, the controller 302 is mounted to the PCB 300; paragraph 0037,  the controller 302 can be removed); a first RF connector (figures 3-4, a connecting element of an RF transceiver 310); an RF transceiver electrically coupled to the first RF connector (figures 3-4, an RF transceiver 310; paragraphs 0031-0032, the RF transceiver 310 is electrically coupled to the antenna 320 and the controller 302); and a processor communicatively coupled to the RF transceiver and configured to direct operation of the RF transceiver (figures 3-4, a processor 304; paragraphs 0029 and 0031), wherein the first RF connector, the RF transceiver and the processor are disposed within the control assembly enclosure (paragraphs 0029 and 0034, the RF transceiver and the processor mounted to a surface of the control assembly enclosure coupled to the first RF connector (see figure 3, a connecting element of the antenna 320, the antenna 320 connector is coupled to the transceiver 310 connector); and at least one RF antenna electrically coupled to the second RF connector (paragraphs 0032, 0035-0036 and 0038), wherein the second RF connector and the at least one RF antenna are disposed within the RF antenna assembly enclosure (paragraphs 0031-0032,  the second RF connector(i.e., the antenna connecting element) and the at least one RF antenna (i.e., the antenna 320) are disposed within the RF antenna assembly enclosure) .  
Dame et al does not explicitly disclose the RF antenna assembly enclosure removably mounted to the surface of the control assembly enclosure, opposite the mounting plate.
Pressler et al discloses an RF antenna assembly enclosure removably mounted to a surface of the control assembly enclosure, opposite the mounting plate (figures 1 and 3, a detachable antenna 103; column 3, lines 50-57 and column 5, lines 14-26, the RF antenna assembly enclosure (i.e., the antenna 103) is removably mounted to a surface of the control assembly enclosure, opposite a mounting plate (i.e., the IC board 108).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Dame et al in view of the teachings of Pressler et al, such that the antenna could be removably attached to a 

Regarding claim 2, Dame et al in view of Pressler et al discloses the apparatus of claim 1. Dame et al discloses wherein the control assembly enclosure comprises opposed first and second surfaces (figures 3-4, a bottom  and a top surfaces of the controller 302) , and wherein the control assembly enclosure is removably mounted to the mounting plate such that the first surface of the control assembly enclosure faces the mounting plate and the second surface of the control assembly enclosure faces away from the mounting plate (see figure 5, the WDC 102; paragraph 0037, the control assembly can be removed and the first surface of the control assembly enclosure (i.e.,  the bottom surface of the controller 302) faces the mounting plate and the second surface of the control assembly enclosure (i.e.,  the top surface of the controller 302) faces away from the mounting plate(i.e., the PCB)).   

Regarding claim 3, Dame et al in view of Pressler et al discloses the apparatus of claim 2. Dame et al does not explicitly disclose wherein at least one of the first surface of the control assembly enclosure or the mounting plate comprises interlocking features to removably mount the control assembly enclosure to the mounting plate.  
Pressler et al discloses the first surface of the control assembly enclosure or the mounting plate comprises interlocking features to removably mount the control assembly enclosure to the mounting plate (figures 1 and 3, connectors 135 and 136; column 4, lines 1-12).

Regarding claim 4, Dame et al in view of Pressler et al discloses the apparatus of claim 2. Dame et al discloses wherein the first RF connector is disposed proximate to the second surface of the control assembly enclosure and aligned at the second surface of the control assembly enclosure to 

Regarding claim 5, Dame et al in view of Pressler et al discloses the apparatus of claim 2. Dame et al discloses wherein the RF antenna assembly enclosure comprises opposed first and second surfaces (figures 3-4, an upper and a lower surfaces of the antenna 320), and wherein the first surface of the RF antenna assembly enclosure faces the second surface of the control assembly enclosure and the second surface of the RF antenna assembly enclosure faces away from the control assembly enclosure (see figure 3-4, the first surface of the RF antenna assembly enclosure (i.e., the lower surfaces of the antenna 320)  faces the second surface of the control assembly enclosure and the second surface of the RF antenna assembly enclosure faces away from the control assembly enclosure (i.e., the upper surfaces of the antenna 320))  .  
Dame et al does not disclose the RF antenna assembly enclosure is removably mounted to the control assembly enclosure.


Regarding claim 6, Dame et al in view of Pressler et al discloses the apparatus of claim 5. Dame et al does not explicitly disclose wherein at least one of the second surface of the control assembly enclosure or the first surface of the RF antenna assembly enclosure comprises interlocking features to removably mount the control assembly enclosure to the RF antenna assembly enclosure.  
Pressler et al discloses a surface of a control assembly enclosure or a surface of an RF antenna assembly enclosure comprises interlocking features to removably mount the control assembly enclosure to the RF antenna assembly enclosure (figures 1 and 3, connectors 135 and 136; column 4, lines 1-12).

Regarding claim 7, Dame et al in view of Pressler et al discloses the apparatus of claim 1. Dame et al discloses wherein the control assembly further comprises an interface configured to communicatively couple the processor with a data network, and to electrically couple the control assembly with a power system (paragraphs 0025, 0027 and 0037).  

Regarding claim 8, Dame et al in view of Pressler et al discloses the apparatus of claim 7. Dame et al discloses wherein: the interface comprises a Power Over Ethernet 

Regarding claim 9, Dame et al discloses a system, comprising: a modular Radio Frequency (RF) assembly (figures 2-4, a wireless data concentrators (WDC) 102), comprising: a mounting plate (figures 3-4, a PCB 300); a control assembly including: a control assembly enclosure removably mounted to the mounting plate (figures 3-4, a controller 302, the controller 302 is mounted to the PCB 300; paragraph 0037,  the controller 302 can be removed); a first RF connector (figures 3-4, a connecting element of an RF transceiver 310); an RF transceiver electrically coupled to the first RF connector  (figures 3-4, an RF transceiver 310; paragraphs 0031-0032, the RF transceiver 310 is electrically coupled to the antenna 320 and the controller 302), wherein the first RF connector and the RF transceiver are disposed within the control assembly enclosure (paragraphs 0029 and 0034, the  first RF connector, RF transceiver and the control assembly are disposed on the PCB); and LEGAL02/40039053v115Attorney Docket No. 038190/17-2507-US-CNT an interface configured to communicatively couple the control assembly with a data network ((paragraphs 0025, 0027 and 0037), and to electrically couple the control assembly with a power system (paragraphs 0027 and 0037); and an RF antenna assembly including: an RF antenna assembly enclosure  coupled to the first RF connector (paragraphs 0031-0032, the RF antenna assembly  and the control assembly are mounted on the PCB); and at least one RF antenna electrically coupled to the second RF connector, wherein the second RF connector and the at least one RF 
Dame et al does not disclose the RF antenna assembly enclosure removably mounted to a surface of the control assembly enclosure, opposite the mounting plate; the second RF connector removably coupled to the first RF connector.
Pressler et al discloses a RF antenna assembly enclosure (figures 1and 3, antenna 103) removably mounted to a surface of the control assembly enclosure, opposite the mounting plate (column 3, lines 50-57 and column 5, lines 14-26,  the antenna 103 is removable mounted to a surface of the control assembly enclosure, opposite a mounting plate (i.e., item 108)); a second RF connector removably coupled to a first RF connector ((figures 1 and 3, connectors 135 and 136; column 4, lines 1-12, the second RF connector (i.e., connector 135) is removably coupled to a first RF connector(i.e., connector 136)).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Dame et al in view of the teachings of Pressler et al, such that the antenna could be removably attached to a surface of the control assembly enclosure in order to allow flexibility as taught by Pressler et al (column 1, lines 30-31).



Regarding claim 11, Dame et al in view of Pressler et al discloses the system of claim 9. Dame et al discloses wherein: the server is configured to manage an RF power level of the RF transceiver utilizing communications to the control assembly over the data network (paragraphs 0027 and 0037). 

Regarding claim 12, Dame et al in view of Pressler et al discloses the system of claim 9. Dame et al discloses wherein: the server is configured to manage an RF channel of the RF transceiver utilizing communications to the control assembly over the data network (paragraphs 0027-0029, “…server 108 … manage RF channel allocations for WDC 102”).

Regarding claim 13, and as applied to the claim 9 above, claim 13 is similar in scope to the claim 2 and thus the rejection to claim 2 hereinabove is also applicable to claim 13.

Regarding claim 14, and as applied to the claim 13 above, claim 14 is similar in scope to the claim 3 and thus the rejection to claim 3 hereinabove is also applicable to claim 14.

Regarding claim 15, and as applied to the claim 13 above, claim 15 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 15.

Regarding claim 16, and as applied to the claim 13 above, claim 16 is similar in scope to the claim 5 and thus the rejection to claim 5 hereinabove is also applicable to claim 16.

Regarding claim 17, and as applied to the claim 16 above, claim 17 is similar in scope to the claim 6 and thus the rejection to claim 6 hereinabove is also applicable to claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649